


110 HR 6363 IH: Korean War Veterans Recognition Act of

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6363
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 4, United States Code, to add National
		  Korean War Veterans Armistice Day to the list of days on which the flag should
		  especially be displayed.
	
	
		1.Short titleThis Act may be cited as the
			 Korean War Veterans Recognition Act of
			 2008.
		2.Display of flag
			 on National Korean War Veterans Armistice DaySection 6(d) of title 4, United States Code,
			 is amended by inserting National Korean War Veterans Armistice Day, July
			 27; after July 4;.
		
